DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 12/27/21.
Claims 1, 5-11, 13, and 16-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 12/27/21, has been entered. Claims 1, 5, 7-8, 11, 13, 16, and 18-19 have been amended. Claims 2-4, 12, and 14-15 have been cancelled. In light of Applicant’s amendments, the 112(b) rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.



Priority
The examiner acknowledges that the instant application claims priority from foreign application, JP2016-232929, filed on 11/30/16, and therefore, the claims receive the effective filing date of November 30, 2016.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-11, 13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An on-demand service providing system comprising:
a server device that collects a measurement result by a sensor which measures a measurement via a network and provides a service for collecting the measurement result by the sensor in response to a request from a user; and
a logistics system configured to perform a delivery management of the sensor, 
wherein the server device comprises:
display a sensing service purchase screen for specifying a sensing service, and cause the terminal device to display a measurement contents selection screen for further specifying the sensing service; and
a constructor configured to associate individual identification information for specifying the sensor and a tenant identifier (ID) of the user of the terminal device, and set up on the server device a system environment to collect data transmitted via the network from the sensor identified by the individual identification information, and the constructor being configured to store the collected data into a data storage area corresponding to the tenant ID,
wherein the selector is configured to transmit a delivery request of the sensor to the logistics system based on a selection on the measurements contents selection screen,
wherein the constructor is configured to transmit, to the logistics system, initial setting information used for setting up the sensor, and
wherein the logistics system is configured to perform an initial setting process for the sensor requested by the delivery request by using the initial setting information transmitted by the constructor.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction and managing personal behavior between people.  That is, other than reciting that the method is computerized, and the measurement result is collected by a sensor via a network, and displaying options on a terminal device, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language and “by a sensor”, “via a network”, “of the sensor”, “to cause a terminal device”, “cause the terminal device”, “of the terminal device”, “on the server device”, “transmitted via the network from the sensor”, “of the sensor to the logistics system”, “to the logistics system”, “for the sensor”, and “by the constructor”, the steps of “collects”, “perform”, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
An on-demand service providing system comprising:
a server device that collects a measurement result by a sensor which measures a measurement via a network and provides a service for collecting the measurement result by the sensor in response to a request from a user; and
a logistics system configured to perform a delivery management of the sensor, 
wherein the server device comprises:
a selector configured to cause a terminal device to display a sensing service purchase screen for specifying a sensing service, and cause the terminal device to display a measurement contents selection screen for further specifying the sensing service; and
a constructor configured to associate individual identification information for specifying the sensor and a tenant identifier (ID) of the user of the terminal device, and set up on the server device a system environment to collect data transmitted via the network from the sensor identified by the individual identification information, and the constructor being configured to store the collected data into a data storage area corresponding to the tenant ID,
wherein the selector is configured to transmit a delivery request of the sensor to the logistics system based on a selection on the measurements contents selection screen,
wherein the constructor is configured to transmit, to the logistics system, initial setting information used for setting up the sensor, and
wherein the logistics system is configured to perform an initial setting process for the sensor requested by the delivery request by using the initial setting information transmitted by the constructor.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to 
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

            Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. collects a measurement result, display a sensing service purchase screen, display a measurement contents selection screen, transmit a delivery request, transmit initial setting information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claims 4-10 are dependencies of claim 1 and claims 13 and 15-20 are dependencies of claim 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a storage which stores the collected data collected by the system environment (the additional element does no more than generally linking the abstract idea to a particular technological environment)
a charging device configured to charge the user in accordance with a collection status of the data obtained from the sensor (sales activity/behavior, the additional element is a generic computer tool to perform the abstract idea and does no more than generally linking the abstract idea to a particular technological environment) 


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sierer et al., U.S. 8050882 B2 (previously cited and hereafter referred to as “Sierer”), in view of Myers, U.S. 20040039550 A1 (previously cited and hereafter referred to as “Myers”).

            Regarding claim 1, Sierer discloses an on-demand service providing system comprising:
a server device that collects a measurement result by a sensor which measures a measurement target via a network and provides a service for collecting the measurement result by the sensor in response to a request from a user (Col. 3, ll. 7-24 – “client computer system may couple to a server over a network…client computer system may receive user input specifying requirements for a desired task, and the client may provide these requirements to the server…to perform the task…including measurement”; Col. 11, ll. 64-67 – “’measurement device’ includes…sensors); and
a logistics system [vendor performs delivery] configured to perform a delivery management of the sensor [hardware] (Col. 38, lines 15-24 – “user may specify a measurement task, and configuration software and/or data may be provided to configure the user's measurement system to perform the specified measurement task…the method 
wherein the server device comprises:
a selector configured to cause a terminal device to display a sensing service purchase screen for specifying a sensing service (Col. 23, ll. 27-34 – “the user may invoke a measurement task specifier, e.g., running on either the client computer system 102 or the server 103 [selector], to specify or configure the desired measurement task, thereby producing a measurement task specification. The measurement task specifier may include a graphical user interface (GUI) which enables the user to easily and simply specify or configure a desired measurement task [sensing service]”), and cause the terminal device to display a measurement contents selection screen for further specifying the sensing service (Col. 23, ll. 35-38 – “This may involve selecting various parameters of the task such as the type of measurement being performed using voltage, current, desired signal analysis, etc. and other measurement settings [measurement contents selection]”); and 
constructor configured to associate individual identification information for specifying the sensor and the user of the terminal device (Col. 3, ll. 51-52 – “information specifying the measurement devices [identification information for specifying the sensor] present in the user's system”; Col. 47, ll. 1-7 – “the reconfigurable measurement device includes its own IP address which the user may provide [identification information for specifying the user of the terminal device]…server may be operable to automatically and programmatically configure the reconfigurable measurement device with a program of the appropriate type based on the user's requirements”), and set up on the server device a system environment to collect data transmitted via the network from the sensor identified by the individual identification information (Col. 26, ll. 59-62 to Col. 27, ll. 1-10 – “an expert system comprised on the server 103 may operate to analyze the measurement task specification and determine the one or more measurement programs and/or measurement device products… runtime specification may comprise a specification of the parameters of one or more measurement primitives, where each measurement primitive comprises a software object and corresponding configuration settings, and where each measurement primitive is operable to implement at least a portion of the measurement task”) and the constructor being configured to store the collected data into a data storage area (Col. 16, ll. 45-50 – “computer system 102 and/or one or more of the instruments or devices (e.g., reconfigurable instruments) may include a memory medium (or memory mediums) on which data and software according to the present invention may be stored”),
wherein the selector is configured to transmit a delivery request of the sensor to the logistics system based on a selection on the measurement contents selection screen (Col. 38, lines 15-24 – “user may specify a measurement task [selection], and configuration software and/or data may be provided to configure the user's measurement system to perform the specified measurement task…the method may provide the requisite hardware (possibly pre-configured to perform the task) [sensor] to the user. In other words, the user may purchase the hardware from the vendor, who may then deliver the hardware to the user [vendor is a logistics system which performs delivery]”; Col. 39, lines 47-57 – “user may specify a task, such as over a network, a server [selector] may generate a graphical program from the user-specified task specification and send the graphical program to the client”),
wherein the constructor is configured to transmit, to the logistics system [vendor], initial setting information used for setting up the sensor (Col. 8, lines 37-44 – “server may also transmit , and
wherein the logistics system is configured to perform an initial setting process for the sensor request by the delivery request by using the initial setting information transmitted by the constructor (Col. 8, lines 37-45 – “the manufacturer may configure the measurement hardware device with the respective products, e.g. by storing a software program on the device or by configuring a programmable hardware element on the device, prior to sending the indicated hardware device to the user”).
Sierer does not explicitly disclose associate[ing] individual identification information for specifying a tenant identifier (ID) of the user of the terminal device and a data storage area corresponding to the tenant ID. 
Myers, on the other hand, teaches associate[ing] individual identification information for specifying a tenant identifier (ID) of the user of the terminal device and a data storage area corresponding to the tenant ID. Myers teaches in [0058] – “The public Web layer 460 of LTS 200 provides a log-in page so that existing Users may access the secure Web layer 480 using their unique User identifier, User name, and password [tenant identifier (ID) of the user]”; [0085] – “If a User wishes to save such results before deletion, the results may be downloaded from the secure web layer 480 to the User's own computer system”; and in [0173] – “An easy interface is provided via the secure Web layer 480 for downloading any or all of the User's test results from the load test results database 330 [data storage area]”.
 a tenant identifier (ID) of the user of the terminal device and a data storage area corresponding to the tenant ID, as taught by Myers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierer, to include the teachings of Myers, in order to allow a large number of users to utilize testing over the Internet (Myers: [0008]). 

Regarding claim 5, Sierer in view of Myers teaches the on-demand service providing system according to claim 1. Sierer further discloses wherein the constructor is configured to transmit at least one of information representing a transmission destination of the collected data, information representing a transmission period of the collected data, and information representing the collected data to be transmitted (Col. 38, lines 44-58 – “parameters such as the type of measurement being performed, e.g., voltage, current, temperature, etc., and other measurement settings may be indicated…the user specifying the task may include the user providing input to a client computer system 102, accessing a server 103 over a network, and providing the task specifications to the server 103 using any of a variety of means, including a measurement task specifier (also described above), a FAX, email, telephone, or any other means for communicating requirements information to the server…measurement task specification . 

            Regarding claim 7, Sierer in view of Myers teaches the on-demand service providing system according to claim 1. Sierer further discloses wherein the constructor is configured to set up the system environment for displaying a graph of statistical information of the collected data (Col. 13, lines 65-67; Col. 17, lines 63-65 – “modeling or simulation system involved with the design, validation or testing of a product involving “real world I/O, i.e., the acquisition or generation of data to/from a model or simulation of a device…programs and methods as described herein may be designed for measurement systems, including data acquisition/generation, analysis, and/or display”).

            Regarding claim 8, Sierer in view of Myers teaches the on-demand service providing system according to claim 7. Sierer further discloses wherein the constructor is configured to set a display format of the graph using templates for each type of sensor (Col. 41, lines 59-67] – “the primary panel, in this example titled “Voltage Measurement Setup.” may be a main GUI template VI, configured dynamically for Voltage measurement configuration. In one embodiment, this VI may be operable to receive user input specifying one or more basic Voltage measurements, including input ranges, sensors, and Scaling, as shown. Various controls on the panel may also allow the user to add and remove measurements, as well as copying existing measurements”).

Regarding claim 9, Sierer in view of Myers teaches the on-demand service providing system according to claim 1. Sierer further discloses a storage which stores the collected data collected by the system environment (Col. 16, lines 45-59 – “computer system 102 and/or one or more of the instruments or devices (e.g., reconfigurable instruments) may include a memory medium (or memory mediums) on which data and software according to the present invention may be stored”).

            Regarding claim 10, Sierer in view of Myers teaches the on-demand service providing system according to claim 1. Sierer further discloses a charging device configured to charge the user in accordance with a collection status of the data obtained from the sensor (Col. 36, lines 18-30 – “server 103 may determine whether the user has device(s) (e.g., reconfigurable hardware) which are necessary to perform the desired task. As one example, the server 103 may determine if the client system has devices operable to be configured with the programs and/or the configuration data determined in 706. The server 103 may programmatically determine the devices in the client system, or the user (or client system) may provide this information. If the user does not already have the necessary measurement devices or reconfigurable hardware, then in 712 the server 103 may provide information and/or a quote to the user indicating the device(s), or a suggestion of proposed devices, and their prices”). 

            Regarding claim 11, all the limitations in method claim 11 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.
            
Regarding claim 13, Sierer in view of Myers teaches the on-demand service providing system according to claim 11. Sierer further discloses collecting data transmitted via the network from the sensor identified by the individual identification information and storing the collected data into the data storage area (Col. 26, ll. 59-62 to Col. 27, ll. 1-10 – “an expert system comprised on the server 103 may operate to analyze the measurement task specification and determine the one or more measurement programs and/or measurement device products… runtime specification may comprise a specification of the parameters of one or more measurement primitives, where each measurement primitive comprises a software object and corresponding configuration settings, and where each measurement primitive is operable to implement at least a portion of the measurement task”) and the constructor configured to store the collected data into a data storage area (Col. 16, ll. 45-50 – “computer system 102 and/or one or more of the instruments or devices (e.g., reconfigurable instruments) may include a memory medium (or memory mediums) on which data and software according to the present invention may be stored”).  
Sierer does not explicitly disclose the data storage area corresponding to the tenant ID. 
Myers, on the other hand, teaches the data storage area corresponding to the tenant ID. Myers teaches in [0058] – “The public Web layer 460 of LTS 200 provides a log-in page so that existing Users may access the secure Web layer 480 using their unique User identifier, User name, and password”; [0085] – “If a User wishes to save such results before deletion, the results may be downloaded from the secure web layer 480 to the User's own computer system”; and in [0173] – “An easy interface is provided via the secure Web layer 480 for downloading any or all of the User's test results from the load test results database 330”.


Regarding claim 16, all the limitations in method claim 16 are closely parallel to the limitations of system claim 5 analyzed above and rejected on the same bases.

Regarding claim 18, all the limitations in method claim 18 are closely parallel to the limitations of system claim 7 analyzed above and rejected on the same bases.

Regarding claim 19, all the limitations in method claim 19 are closely parallel to the limitations of system claim 8 analyzed above and rejected on the same bases.

Regarding claim 20, all the limitations in method claim 20 are closely parallel to the limitations of system claim 10 analyzed above and rejected on the same bases.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sierer et al., U.S. 8050882 B2 (previously cited and hereafter referred to as “Sierer”), in view of Myers, in further view of Flori, U.S. 20140172651 A1 (hereafter referred to as “Flori”). 

Regarding claim 6, Sierer in view of Myers teaches the on-demand service providing system according to claim 1. 
wherein the selector is configured to periodically obtain from the logistics system, information representing a stock status of sensors stored in the logistics system.
            Flori, on the other hand, teaches wherein the selector is configured to periodically obtain from the logistics system, information representing a stock status of sensors stored in the logistics system. Flori teaches in [0059] – “server in communication with the product management device periodically receives product information from the product management device. The product information may include inventory data associated with a quantity of product units”.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Sierer in view of Myers, wherein the selector is configured to periodically obtain from the logistics system, information representing a stock status of sensors stored in the logistics system, as taught by Flori, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierer in view of Myers, to include the teachings of Flori, in order to allow users to automatically manage inventory and distribution without requiring a manual process (Flori: [0002]). 

Regarding claim 17, all the limitations in method claim 17 are closely parallel to the limitations of system claim 6 analyzed above and rejected on the same bases.


Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered.

35 U.S.C. § 101
            Applicant argues “amended independent claims 1 and 11 can improve the functioning of the on-demand service providing system, and these claims recite additional elements that integrate the exception into a practical application of any exception”; however the Examiner disagrees. The Examiner acknowledges Applicant’s specification, paragraph [0014]. However, the Examiner notes collecting data via a network “without performing complicated settings” to measure a measurement target “easily and inexpensively” is not a technical improvement but rather a business solution to an existing business problem. Increasing user convenience and lowering costs are sales activities and behaviors that further define the abstract idea. Although the claims recite the additional elements such as a sensor, server device, data storage area, logistics system, etc. to perform a series of steps, the claims are directed to an abstract idea because the additional elements do not integrate the abstract idea into a practical application of the abstract idea. The additional elements such as “a sensor” and “the network” merely apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Furthermore, Applicant’s specification recites in paragraphs [0040] that a personal computer, desktop, notebook, tablet, etc. may be used to implement the claimed invention, and therefore shows no indication that the claimed additional elements are anything more than a generic computer performing generic computer functions to implement the abstract idea. Therefore, the Examiner maintains that the claims are not eligible under Step 2A of Prong One.



35 U.S.C. § 103
	Applicant argues “Sierer and Myers combination fails to teach or reasonably suggest the features (a) and (b) in combination with the remaining limitations of the claim”; however the Examiner disagrees. Sierer discloses a measurement system to perform a specified measurement task (col. 22, lines 11-12).  A user may desire to configure a measurement device such as a sensor on a factory floor (col. 22, lines 31-33).  The sensor is coupled to the programmable 


            In response to Applicant’s assertion that claims 6 and 17 are patentable based on their respective dependencies, the Examiner disagrees. The Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.

In response to Applicant’s assertion that claim 11 is patentable for reasons similar to the reasons for claim 1 discussed above, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

In response to Applicant’s assertion that the remaining rejected claims are patentable based on their respective dependencies, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625               

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625